Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1-13, 15, 17-21, and 23-37 are allowed over the closest references cited below.

	The present invention is drawn to a compound a compound represented by the formula TyLAMXn-2 wherein A is a substituted tetrahydro-as-indacenyl group bonded M, T is a bridging group bonded to L and A, M is a group 3-6 transition metal, wherein the substituted tetrahydro-as-indacenyl group is derived from tetrahydro- - as indacene isomers represented by formula 4a or 4b, wherein at least one Ra, Rb, and Rc is not hydrogen.  See claims for full details.

         
    PNG
    media_image1.png
    121
    246
    media_image1.png
    Greyscale
           
    PNG
    media_image2.png
    115
    243
    media_image2.png
    Greyscale


Ebata et al. (US 9,193,856), which is considered the closest reference, teaches a process of polymerizing ethylene, propylene, and vinyl norbornene in the presence of a catalyst comprising (t-butylamido)(5-2-methyl-s-indaceny-1-yl)silane titanium(II)1,3-pentadiene.  Reference does not teach or suggest a process using a compound containing a tetrahydro-as-indacenyl ligand.

  Kale et al. (US 6,420,507) and Becke et al. (US 6,613,713), cited in Applicant’s PTO-892, teach constrained group compounds containing the isomeric tetrahydro-s-indacenyl ligand.  References cited in the PTO-892 show the state of the art with respect to polymerization processes using catalysts containing a transition metal compound containing at least one tetrahydro-s-indacenyl ligand.  

None of these references teaches the subject of instant claims.





Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        January 20, 2022